Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Philip Born on 06/10/2022. The application has been amended as follows:

Tittle:
“Milk frothing method, system, and apparatus” is changed to --Milk frothing apparatus--
	
Claim:
1. (Currently Amended) A milk-frothing apparatus comprising: 
an elevator configured to be deployed in both an up and down position; 
a frothing wand coupled to the elevator and having four channels, the wand having a first primarily vertical portion proximate with respect to the elevator and a second portion offset at an angle with respect to the first portion and distal with respect to the elevator, wherein the first and second portions are configured such that fluid flows from the first portion to the second portion;
a platform configured to support a frothing container; and
adjustable stops extending from the platform, wherein the adjustable stops position the frothing container so that the frothing wand is in a predetermined position with respect to an inner wall of the frothing container.

2. (Canceled)

4-9. (Canceled)

The following is an examiner’s statement of reasons for allowance:
Allowance of claim 1 is indicated because: the applicant’s argument in Remark filed on 06/06/2002 has been fully considered and it is persuasive, such that  the prior art of record does not anticipate or render fairly obvious in combination to teach the additional limitation of the claimed invention as cited in the independent claim 1 such as a frothing wand coupled to the elevator and having four channels,… a platform configured to support a frothing container; and adjustable stops extending from the platform, wherein the adjustable stops position the frothing container so that the frothing wand is in a predetermined position with respect to an inner wall of the frothing container.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
06/29/2022